        Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 1 of 12 Page ID #1



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MATTIE G. YOUNG,                                   )
                                                    )
          Plaintiff,                                )        Case No.:
                                                    )
 v.                                                 )
                                                    )
 D.W. MERTZKE EXCAVATING &                          )
 TRUCKING, INC.                                     )        JURY TRIAL DEMANDED
 Serve: Jody Mertzke                                )
        7401 Bunkum Road                            )
        East St. Louis, IL 62204                    )
                                                    )
 ANTONIO D. DUNN                                    )
 Serve: 1231 North 53rd Street                      )
        East St. Louis, IL 62204                    )
                                                    )
          Defendants.                               )

                                                 COMPLAINT

           COMES NOW, Plaintiff Burnic Bundy, for his cause of action against the above-named

Defendants, and states as follows:

                                ALLEGATIONS COMMON TO ALL COUNTS

      1. Plaintiff Mattie Young is a resident and citizen of Missouri.

      2. Defendant D.W. Mertzke Excavating & Trucking, Inc. (hereinafter “Mertzke”), a resident and

           citizen of the State of Illinois, is a corporation that regularly conducts the business of trucking

           in the State of Illinois, with its principal place of business at 7401 Bunkum Road, East St. Louis,

           IL 62204.

      3. Defendant Antonio Dunn (hereinafter “Dunn”) is a resident and citizen of Illinois.

      4. US Highway 67 at the intersection with Interstate 270 is an open and public thoroughfare

           located in the St. Louis County, State of Missouri.

      5. Plaintiff, a citizen of Missouri, and Defendants. Citizens of a foreign state, are diverse parties;

          and the matter in controversy exceeds that value of $75,000.00, exclusive of interest and costs.

          Therefore, diversity jurisdiction exists pursuant to 28 U.S.C. § 1332(a)(2).

                                                                                                 Page 1 of 12
  Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 2 of 12 Page ID #2




6. At all relevant times, Defendant Mertzke was operating as an interstate commercial motor

    carrier, with Defendant Dunn assisting Mertzke with said operations, including providing

    transportation equipment, maintenance and regulatory compliance, including the 2005 Mack

    Dump Truck involved in the subject crash.

7. At all times relevant, including on May 20, 2020, Defendant Dunn transported and/or operated

   a dump truck in the course and scope of their employment and/or agency for Defendant

   Mertzke, throughout Illinois, including the Southern District of Illinois.

8. This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391 as a substantial part

   of the events or omissions giving rise to Plaintiff’s claims occurred in the Southern District of

   Illinois.

9. At all times relevant herein and at the time of this crash, Defendant Dunn was acting

   individually and through its drivers, agents, servants, and/or employees, each of whom were

   acting within their course and scope of their employment with Defendant Mertzke.

10. At all times relevant set forth herein, Defendants were subject to and required to abide by the

   rules and regulations set forth in Title 49, Code of Federal Regulations (Federal Motor Carrier

   Safety Regulations) and The Illinois Motor Carrier Safety Law, set forth in 625 ILCS 5/18b,

   while operating as an interstate commercial motor carrier in the State of Illinois, as well as,

   625 ILCS 5/11 of the Illinois Traffic Code.

11. At all times relevant, Defendant Mertzke, was a commercial motor carrier registered by the

   U.S. Department of Transportation, D.O.T.#605704, and authorized to conduct business in the

   United States and the State of Illinois.

12. At all relevant times, Defendant Dunn was an employee, agent, and/or servant of Defendant

    Mertzke and were working for the benefit of and within the course and scope of said

    employment.




                                                                                        Page 2 of 12
     Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 3 of 12 Page ID #3




  13. At all relevant times, Defendant Mertzke either controlled or had the right to control the

      physical conduct of Defendant Dunn, as well as the dump truck he operated.

  14. On May 20, 2020, Plaintiff Mattie Young was traveling northbound on US Highway 67 just east

      of the Interstate 270 exit ramp from eastbound Interstate 270.

  15. At the above-mentioned time and place, Defendant Dunn, while acting for the benefit of and

      without the scope of his employment with Defendant Mertzke, was traveling southbound on

      US Highway 67 and attempted to turn left into a designated construction area causing Plaintiff

      to collide with the rear of his vehicle.

  16. The above-mentioned crash caused or contributed to cause Plaintiff to sustain serious injuries

      to her right lower extremity and lungs.

                                           COUNT I
                               MATTIE YOUNG V. ANTONIO D. DUNN
                                         NEGLIGENCE

       COMES NOW Plaintiff Mattie Young, through counsel, and for her cause of action against

Defendant Antonio D. Dunn, states as follows:

   17. Plaintiff restates and incorporates by reference the allegations contained in paragraphs 1-16

       above as if more fully stated herein.

   18. At the above-mentioned time and place, Defendant Dunn, as the operator of a motor vehicle,

       had the duty to exercise the highest degree of care for the safety of other persons upon the

       roadway, and was careless and negligent in one or more of the following respects:

           a. Defendant Dunn failed to maintain control of his vehicle;

           b. Defendant Dunn failed to keep a careful lookout;

           c. Defendant Dunn drove his vehicle at an excessive rate;

           d. Defendant Dunn failed to yield to the right-of-way to Plaintiff’s vehicle which entered
              the intersection or approached as to constitute an immediate hazard in violation of
              RSMo. § 304.351 and was thereby negligent per se;

           e. Defendant Dunn failed to take proper remedial action which could have avoided this
              crash or minimized the impact;

                                                                                         Page 3 of 12
     Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 4 of 12 Page ID #4



           f.   Defendant Dunn failed to operate his vehicle in a careful and prudent manner;

           g. Defendant Dunn operated the commercial motor vehicle without adequate training
              and experience;

           h. Defendant Dunn drove in an overly aggressive manner;

           i.   Defendant Dunn failed to stop, slow, slacken his speed, sound his horn and/or swerve
                to avoid colliding with another vehicle when Defendant knew or should have known
                there was danger of a collision; and

           j.   Defendant Dunn struck the rear of the vehicle operated by Plaintiff.

   19. As a direct and proximate result of Defendant Dunn’s carelessness and negligence as detailed

       above, Plaintiff was injured and damaged; Plaintiff sustained injuries to her right lower

       extremity and lung; Plaintiff required treatment and will require treatment in the future;

       Plaintiff’s ability to work, labor and enjoy life has been and will be impaired, all to her

       detriment and damage.

   20. As a direct and proximate result of Defendant Dunn’s careless and negligence, Plaintiff

       incurred treatment expenses in an amount not yet determined and will incur treatment

       expenses in the future; Plaintiff lost wages and may lose wages in the future.

       WHEREFORE, Plaintiff Mattie Young respectfully prays for judgment against Defendant

Antonio Dunn in an amount that is fair and reasonable in excess of Seventy-Five Thousand Dollars

($75,000.00), plus costs incurred herein and for such other orders as this Court deems just under

the circumstances.

                                         COUNT II
                             MATTIE YOUNG V. ANTONIO D. DUNN
                          NEGLIGENCE PER SE § 304.280.1(1)(a) RSMo.

       COMES NOW Plaintiff Mattie Young, through counsel, and for her cause of action against

Defendant Antonio D. Dunn, states as follows:

   21. Plaintiff restates and incorporates by reference the allegations contained in paragraphs 1-20

       above as if more fully stated herein.




                                                                                        Page 4 of 12
     Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 5 of 12 Page ID #5




   22. The above-described collision was caused by the per se negligence of Defendant Dunn as

       follows:

           a. RSMo. §304.281.1(1)(a) states, “Vehicular traffic facing a circular green signal may
              proceed straight through or turn right or left unless a sign at such place prohibits
              either such turn. But vehicular traffic, including vehicles turning right or left, shall
              yield the right-of-way to other vehicles and to pedestrians lawfully within in the
              intersection or an adjacent crosswalk at the time such signal is exhibited.”

           b. Plaintiff was within the class of persons intended to be protected by RSMo.
              §304.281.1(1)(a);

           c. Plaintiff’s injuries are of the nature that RSMo. §304.281.1(1)(a) was designed to
              prevent;

           d. Defendant Mertzke, by and through its employee, agent and/or servant Defendant
              Dunn, faced a circular green signal and turned left, but failed to yield the right-of-way
              to Plaintiff’s vehicle which was lawfully within the intersection, and therefore
              violated RSMo. §304.281.1(1)(a);

           e. Defendant Dunn’s violation of RSMo. §304.281.1(1)(a) proximately caused Plaintiff’s
              injuries and Defendant Dunn was thereby negligent per-se.

   23. As a direct and proximate result of Defendant Dunn’s carelessness and negligence per se as

       detailed above, Plaintiff was injured and damaged; Plaintiff sustained injuries to her right

       lower extremity and lung; Plaintiff required treatment and will require treatment in the

       future; Plaintiff’s ability to work, labor and enjoy life has been and will be impaired, all to her

       detriment and damage.

   24. As a direct and proximate result of Defendant Dunn’s careless and negligence per se, Plaintiff

       incurred treatment expenses in an amount not yet determined and will incur treatment

       expenses in the future.

   WHEREFORE, Plaintiff Mattie Young respectfully prays for judgment against Defendant Antonio

D. Dunn in an amount that is fair and reasonable in excess of Seventy-Five Thousand Dollars

($75,000.00), plus costs incurred herein and for such other orders as this Court deems just under

the circumstances.




                                                                                             Page 5 of 12
     Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 6 of 12 Page ID #6



                                        COUNT III
                MATTIE YOUNG V. D.W. MERTZKE EXCAVATING & TRUCKING, INC.

       COMES NOW Plaintiff Mattie Young, through counsel, and for her cause of action Defendant

D.W. Mertzke Excavating & Trucking, Inc., states as follows:

   25. Plaintiff restates and incorporates by reference the allegations contained in paragraphs 1-24

       above as if more fully stated herein.

   26. At the above-mentioned time and place, Defendant Mertzke, as the operator of a motor

       vehicle, by and through its employee, agent and/or servant Defendant Dunn, had the duty to

       exercise the highest degree of care for the safety of other persons upon the roadway, and was

       careless and negligent in one or more of the following respects:

           a. Defendant Mertzke by and through its employee, agent and/or servant Defendant
              Dunn failed to maintain control of his vehicle;

           b. Defendant Mertzke by and through its employee, agent and/or servant Defendant
              Dunn failed failed to keep a careful lookout;

           c. Defendant Mertzke by and through its employee, agent and/or servant Defendant
              Dunn failed drove his vehicle at an excessive rate;

           d. Defendant Mertzke by and through its employee, agent and/or servant Defendant
              Dunn failed failed to yield to the right-of-way to Plaintiff’s vehicle which entered the
              intersection or approached as to constitute an immediate hazard in violation of RSMo.
              § 304.351 and was thereby negligent per se;

           e. Defendant Mertzke by and through its employee, agent and/or servant Defendant
              Dunn failed failed to take proper remedial action which could have avoided this crash
              or minimized the impact;

           f.   Defendant Mertzke by and through its employee, agent and/or servant Defendant
                Dunn failed failed to operate his vehicle in a careful and prudent manner;

           g. Defendant Mertzke by and through its employee, agent and/or servant Defendant
              Dunn failed operated the commercial motor vehicle without adequate training and
              experience;

           h. Defendant Mertzke by and through its employee, agent and/or servant Defendant
              Dunn failed drove in an overly aggressive manner;

           i.   Defendant Mertzke by and through its employee, agent and/or servant Defendant
                Dunn failed to stop, slow, slacken his speed, sound his horn and/or swerve to avoid



                                                                                          Page 6 of 12
     Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 7 of 12 Page ID #7



                colliding with another vehicle when Defendant knew or should have known there was
                danger of a collision; and

           j.   Defendant Mertzke by and through its employee, agent and/or servant Defendant
                Dunn failed struck the rear of the vehicle operated by Plaintiff.

   27. As a direct and proximate result of Defendant Merkzle’s carelessness and negligence, by and

       through its employee, agent and/or servant Defendant Dunn, as detailed above, Plaintiff was

       injured and damaged; Plaintiff sustained injuries to her right lower extremity and lung,;

       Plaintiff required treatment and will require treatment in the future; Plaintiff’s ability to

       work, labor and enjoy life has been and will be impaired, all to her detriment and damage.

   28. As a direct and proximate result of Defendant Mertzke’s carelessness and negligence, by and

       through its employee, agent and/or servant Defendant Dunn, Plaintiff incurred treatment

       expenses in an amount not yet determined and will incur treatment expenses in the future.

       WHEREFORE, Plaintiff Mattie Young respectfully prays for judgment against Defendant D.W.

Mertzke Excavating & Trucking, Inc., in an amount that is fair and reasonable in excess of Seventy-

Five Thousand Dollars ($75,000.00), plus costs incurred herein and for such other orders as this

Court deems just under the circumstances.

                                        COUNT IV
                MATTIE YOUNG V. D.W. MERTZKE EXCAVATING & TRUCKING, INC.
                        NEGLIGENCE PER SE § 304.280.1(1)(a) RSMo.

       COMES NOW Plaintiff Mattie Young, through counsel, and for her cause of action against

Defendant Antonio D. Dunn, states as follows:

   29. Plaintiff restates and incorporates by reference the allegations contained in paragraphs 1-28

       above as if more fully stated herein.

   30. The above-described collision was caused by the per se negligence of Defendant Mertzke by

       and through its employee, agent and/or servant Defendant Dunn as follows:

           a. RSMo. §304.281.1(1)(a) states, “Vehicular traffic facing a circular green signal may
              proceed straight through or turn right or left unless a sign at such place prohibits
              either such turn. But vehicular traffic, including vehicles turning right or left, shall


                                                                                          Page 7 of 12
     Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 8 of 12 Page ID #8



              yield the right-of-way to other vehicles and to pedestrians lawfully within in the
              intersection or an adjacent crosswalk at the time such signal is exhibited.”

           b. Plaintiff was within the class of persons intended to be protected by RSMo.
              §304.281.1(1)(a);

           c. Plaintiff’s injuries are of the nature that RSMo. §304.281.1(1)(a) was designed to
              prevent;

           d. Defendant Mertzke, by and through its employee, agent and/or servant Defendant
              Dunn, faced a circular green signal and turned left, but failed to yield the right-of-way
              to Plaintiff’s vehicle which was lawfully within the intersection, and therefore
              violated RSMo. §304.281.1(1)(a);

           e. Defendant Mertzke, by and through its employee, agent and/or servant Defendant
              Dunn’s violation of RSMo. §304.281.1(1)(a) proximately caused Plaintiff’s injuries
              and Defendant Mertzke was thereby negligent per-se.

   31. As a direct and proximate result of Defendant Mertzke, by and through its employee, agent

       and/or servant Defendant Dunn’s carelessness and negligence per se as detailed above,

       Plaintiff was injured and damaged; Plaintiff sustained injuries to her right lower extremity

       and lung; Plaintiff required treatment and will require treatment in the future; Plaintiff’s

       ability to work, labor and enjoy life has been and will be impaired, all to her detriment and

       damage.

   32. As a direct and proximate result of Defendant Dunn’s careless and negligence per se, Plaintiff

       incurred treatment expenses in an amount not yet determined and will incur treatment

       expenses in the future.

   WHEREFORE, Plaintiff Mattie Young respectfully prays for judgment against Defendant Antonio

D. Dunn in an amount that is fair and reasonable in excess of Seventy-Five Thousand Dollars

($75,000.00), plus costs incurred herein and for such other orders as this Court deems just under

the circumstances.




                                                                                           Page 8 of 12
     Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 9 of 12 Page ID #9



           COUNT V – MATTIE YOUNG V. D.W. MERTZKE EXCAVATING & TRUCKING, INC.
                         NEGLIGENT HIRING OF DEFENDANT DUNN

       COMES NOW Plaintiff, Mattie Young, by and through counsel, and for her cause of action

against Defendant D.W. Mertzke Excavating & Trucking, Inc., and hereby respectfully states as

follows:

   33. Plaintiff restates and incorporates by reference the allegations contained in Paragraphs 1-32

       above as if more fully set forth herein.

   34. At all times pertinent hereto, Defendant Mertzke were under a legal duty to exercise ordinary

       care in the process of investigation, screening and hiring its employees in order to protect

       members of the public, including Plaintiff, against unreasonable risks of harm.

   35. Defendant Mertzke breached its duty to exercise ordinary care in the process of investigating,

       screening and hiring Defendant Dunn by failing to enforce its own policy regarding Class E

       licenses, and was thereby negligent in its hiring of Defendant Dunn insofar as Dunn was not

       required to obtain a Class E license prior to employment.

   36. Defendant Mertzke further breached its duty to exercise ordinary care in the process of

       investigating, screening and hiring Defendant Dunn insofar as Dunn was unqualified to

       operate a commercial motor vehicle at the time of hiring based upon his driving history,

       inexperience, lack of skill, lack of training and lack of knowledge.

   37. In light of the above, Defendant Mertzke knew or through the exercise of ordinary care should

       have known that Defendant Dunn was unqualified to safely operate a commercial motor

       vehicle.

   38. That because of Defendant Dunn’s inadequacies as alleged herein Defendant Mertzke should

       not have hired Dunn to operate a commercial motor vehicle.

   39. Defendant Mertzke’s negligent acts and omissions in hiring Defendant Dunn proximately

       caused the injuries and damages sustained by Plaintiff as a result of the aforementioned

       motor vehicle collision.

                                                                                         Page 9 of 12
    Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 10 of 12 Page ID #10




       WHEREFORE, Plaintiff Mattie Young prays for judgment against Defendant D.W. Mertzke

Excavating & Trucking, Inc., in an amount that is fair and reasonable in excess of Seventy-Five

Thousand Dollars ($75,000.00) plus costs incurred herein and for such other orders as this Court

deems just under the circumstances.

        COUNT VI – MATTIE YOUNG V. D.W. MERTZKE EXCAVATING & TRUCKING, INC.
                     NEGLIGENT RETENTION OF DEFENDANT DUNN

       COMES NOW Plaintiff, Mattie Young, by and through counsel, and for her cause of action

against Defendant D.W. Mertzke Excavation & Truck, Inc., and hereby respectfully states as follows:

   40. Plaintiff restates and incorporates by reference the allegations contained in Paragraphs 1-39

       above as if more fully set forth herein.

   41. At all times pertinent hereto, Defendant Mertzke were under a legal duty to exercise ordinary

       care to adequately monitor, investigate and evaluate Defendant Dunn in connection with

       Defendant’s decision to retain Dunn as an employee of the company in order to protect

       member of the public, including Plaintiff, against unreasonable risks of harm.

   42. Defendant Mertzke further breached its duty to exercise ordinary care to monitor,

       investigate, evaluate Defendant Dunn in connection with their decision to retain Dunn as an

       employee of the company.

   43. Defendant Mertzke breached its duty to exercise ordinary care in connection with

       Defendant’s decision to retain Dunn as an employee of the company by insofar as it knew or

       should have known the Defendant Dunn was unqualified to safely operate a company

       vehicle and yet continued to retain him as an employee. Given that Defendant Dunn’s

       driving history includes: two (2) violations for speeding; one (1) citation for violating

       electric traffic signal; one (1) violation for failure to reduce speed; one (1) citation for

       driving without a valid license; five (5) citations for operating an uninsured motorist

       vehicle; three (3) citation for failure to wear seatbelt; and two (2) citations for illegal

       parking.

                                                                                            Page 10 of 12
    Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 11 of 12 Page ID #11




   44. That because of Defendant Dunn’s inadequacies as alleged herein Defendant Mertzke should

       not have retained Dunn as an employee authorized and directed to operate a company

       vehicle.

   45. Defendant Mertzke’s negligent acts and omissions in retaining Defendant Dunn as its

       employee proximately caused the injuries and damages sustained by Plaintiff as a result of

       the aforementioned motor vehicle collision.

       WHEREFORE, Plaintiff Mattie Young prays for judgment against Defendant D.W. Mertzke

Excavating & Trucking, Inc., in an amount that is fair and reasonable in excess of Seventy-Five

Thousand Dollars ($75,000.00) plus costs incurred herein and for such other orders as this Court

deems just under the circumstances.

       COUNT VII – MATTIE YOUNG V. D.W. MERTZKE EXCAVATING & TRUCKING, INC.
                    NEGLIGENT SUPERVISION OF DEFENDANT DUNN

       COMES NOW Plaintiff, Mattie Young, by and through counsel, and for her cause of action

against Defendant D.W. Mertzke Excavating & Trucking, Inc., and hereby respectfully states as

follows:

   46. Plaintiff re-states, re-alleges and incorporates by reference paragraphs 1-45, as if more fully

       set forth herein.

   47. On or about May 20, 2020, Plaintiff was injured when its employee, agent and/or servant of

       Defendant Mertzke turned in front of Plaintiff’s vehicle causing Plaintiff to collide with the

       rear on his dump truck.

   48. At the above-mentioned time and place, Defendant Mertzke, by and through its employee,

       agent and/or servant Defendant Dunn, had the duty to exercise reasonable and ordinary care

       to protect Plaintiff against unreasonable risk of harm, and was careless and negligent in one

       or more of the following respects:

           a)      Defendant Mertzke failed to properly supervise, monitor and/or control its
                   employee, agent and/or servant Defendant Dunn given the Defendant’s history of
                   driving offenses;

                                                                                         Page 11 of 12
   Case 3:20-cv-00691 Document 1 Filed 07/14/20 Page 12 of 12 Page ID #12



           b)     Defendant Mertzke failed to investigate and/or monitor Defendant Dunn’s
                  driving history given that Defendant Dunn’s history of driving offenses includes:
                  two (2) violations for speeding; one (1) violation for failure to reduce speed; one
                  (1) citation for violating a traffic signal; one (1) citation for driving without a valid
                  license; five (5) citations for operating an uninsured motorist vehicle; three (3)
                  citation for failure to wear seatbelt; and two (2) citations for illegal parking.

   49. As a direct and proximate result of Defendant Mertzke’s carelessness and negligence as

       detailed above, by and through its employee, agent and/or servant, Defendant Dunn, Plaintiff

       was seriously injured and damaged; Plaintiff sustained physical harm and she required

       treatment and will require treatment in the future; Plaintiff incurred treatment expenses in

       an amount not yet determined and will incur treatment expenses in the future; Plaintiff’s

       ability to enjoy life has been and will be impaired, all to his detriment and damage.

       WHEREFORE, Plaintiff Mattie Young prays for judgment against Defendant D.W. Mertzke

Excavating & Trucking, Inc., in an amount that is fair and reasonable in excess of Seventy-Five

Thousand Dollars ($75,000.00) plus costs incurred herein and for such other orders as this Court

deems just under the circumstances.


                                                        GOLDBLATT + SINGER

                                                        /s/ Shaun M. Falvey
                                                        SHAUN M. FALVEY #55294
                                                        sfalvey@stlinjurylaw.com
                                                        8182 Maryland Ave., Ste. 801
                                                        Clayton, MO 63105
                                                        (314) 231-4100 Telephone
                                                        (314) 241-5078 Facsimile
                                                        Attorneys for Plaintiff




                                                                                             Page 12 of 12
